Citation Nr: 0518065	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an initial compensable rating for bilateral 
hearing loss.

(The issue of entitlement to an initial rating in excess of 
10 percent for bilateral tinnitus is currently subject to a 
stay and will be addressed in a future Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to May 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for bilateral 
hearing loss and tinnitus, and assigned initial zero percent 
and 10 percent ratings, respectively, effective May 21, 2002.  
In April 2005, the veteran testified at a Board hearing at 
the RO.  

In April 2005 hearing, the veteran raised a claim of 
entitlement to service connection for anxiety and depression, 
secondary to her service-connected tinnitus.  The RO has not 
yet had the opportunity to address this matter.  Inasmuch as 
it is not inextricably intertwined with the issues now before 
the Board on appeal, it is referred to the RO for initial 
consideration.

Regarding the issue of entitlement to an initial rating in 
excess of 10 percent for tinnitus, it is noted that the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that separate ratings must be assigned for 
right and left ear tinnitus under applicable criteria.  See 
Smith v. Nicholson, 19 Vet. App. 63 (2005).  Because VA is 
seeking to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit, the Secretary has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by the Court's decision in Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Because the 
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for tinnitus falls within these parameters, 
appellate consideration will be deferred.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed, 
such as this one, will be resumed.  


FINDING OF FACT

Audiological evaluation shows that the veteran has, at worst, 
Level I hearing in both ears.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In July 2002 and May 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete her claim, and 
of what part of that evidence she was to provide and what 
part VA would attempt to obtain for her.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also advised the veteran to identify any additional 
information that she felt would support her claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, as are all relevant post-service medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, the 
veteran has been afforded a VA medical examination in 
connection with this claim.  The examination report provides 
the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Neither the 
veteran nor her representative has argued otherwise.  

I.  Factual Background

The veteran's service medical records show that at the time 
of her service enlistment medical examination in August 1981, 
audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT
10
5
15
15
15

The veteran's hearing was thereafter tested on an annual 
basis, noting that she had noise exposure on the flight line.  
It was also noted that she had adequate hearing protection.  

At her April 1984 service discharge medical examination, the 
veteran denied a history of hearing loss and other ear 
trouble.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
10
10
15
25
20

In May 2002, the veteran submitted claim of service 
connection for bilateral hearing loss and tinnitus.  In 
support of her claim, the veteran submitted a February 1993 
evaluation report from Placer Speech and Hearing Services, 
Inc., which noted that the veteran was seen for an 
audiological evaluation in connection with her complaints of 
constant tinnitus for the last ten years, increasing in the 
last two years.  She reported a history of hazardous noise 
exposure from working on the flight line in service.  
Audiometric testing was interpreted as showing a mild high 
frequency sensorineural hearing loss bilaterally.  Speech 
discrimination was excellent, bilaterally.  Also submitted 
was a copy of a March 2002 audiological evaluation from 
Robert A. Chase, M.D., who noted that the veteran had severe 
tinnitus and moderate high frequency sensorineural hearing 
loss.  

The veteran underwent VA medical examination in February 
2003.  The claims folder was reviewed by the examiner in 
connection with the examination.  The veteran reported a 
history of noise exposure in service, with constant tinnitus 
and hearing loss since that time.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
30
40
45
LEFT

15
20
30
35

Average pure tone thresholds were 33.75 decibels on the right 
and 25 decibels on the left.  Maryland CNC speech audiometry 
revealed speech recognition ability of 96 percent correct on 
the right and 100 percent correct on the left.  The diagnosis 
was mild sensorineural hearing loss on the right and normal 
hearing on the left.  

In an April 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, and 
assigned initial zero percent and 10 percent ratings, 
respectively, effective May 21, 2002.  The veteran duly 
appealed the RO's decision, arguing that higher ratings were 
warranted.  She indicated that her tinnitus was so severe 
that it produced anxiety and irritability, which affected her 
job performance.  

In support of her appeal, the veteran submitted VA clinical 
records dated from August 2002 to April 2005, showing that 
she sought treatment for anxiety and depression, which she 
attributed to severe tinnitus.  Also submitted by the veteran 
were records from her personnel file showing that she had 
been counseled in March 2005 for being argumentative and 
behaving inappropriately towards her coworkers.  

At her April 2005 hearing, the veteran testified that her 
tinnitus caused irritability, anxiety, fatigue, and 
frustration.  She indicated that she took medication for her 
psychiatric symptoms and was more concerned with her mental 
health than her physical health.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under VA regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2004).

These regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2004).  

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that an initial compensable rating for 
bilateral hearing loss is not warranted.  

As set forth above, the February 2003 VA audiometric 
examination for compensation purposes showed that the veteran 
had an average pure tone threshold of 33.75 decibels in the 
right ear, with speech discrimination of 96 percent correct.  
She had an average pure tone threshold of 25 decibels in the 
left ear, with speech discrimination of 100 percent correct.  
The only possible interpretation of this examination is that 
the veteran's hearing loss is at level I in both ears, which 
equates to a zero percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Although it is unclear whether the private audiological 
examinations submitted by the veteran were prepared by a 
state-licensed audiologist using a controlled Maryland CNC 
speech discrimination test and a puretone audiometry, the 
Board has nonetheless carefully considered them.  These 
reports are uninterpreted, however.  In any event, it appears 
that these reports also indicate that the veteran's hearing 
loss is at level I in the right and left ears, which equates 
to a zero percent rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

While the Board has reviewed the veteran's claims folder in 
its entirety, there is no other probative evidence of record 
showing that her hearing loss disability is more severe for 
compensation purposes than demonstrated on the audiological 
evaluations discussed above.  Therefore, an initial 
compensable rating is not warranted under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86(b), but notes that the alternative tables are not for 
application.  As evidenced by the audiological tests 
discussed above, the veteran does not exhibit puretone 
thresholds of 55 or greater in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz, nor 
did she have puretone thresholds of 30 decibels or less at 
frequencies of 1,000 Hertz and below, and 70 decibels or more 
at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2004).  Thus, a 
compensable rating for bilateral hearing loss is not 
warranted under 38 C.F.R. § 4.86(b).  

In reaching this decision, the Board has also considered the 
contentions of the veteran to the effect that an increased 
rating is warranted because her tinnitus and hearing loss 
disabilities produce symptoms such as anxiety and 
frustration.  As set forth above, the claim of service 
connection for anxiety and depression on a secondary basis 
has been referred to the RO for adjudication.  The Board 
finds that the veteran's statements are otherwise of less 
probative value than the objective results shown during 
audiometric testing for VA compensation purposes and do not 
provide sufficient evidence on which to award a higher rating 
for bilateral hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations correlate to a noncompensable disability 
rating.

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  After reviewing 
the record, however, the Board finds that there is no basis 
for further action on this question.  Absent any argument or 
objective evidence that the veteran's hearing loss 
disability, separate from her service-connected tinnitus or 
claimed secondary psychiatric disability, is productive of 
marked interference with employment, necessitates frequent 
periods of hospitalization, or that the manifestations 
associated with this disability are unusual or exceptional, 
referral for consideration of an extra-schedular rating is 
not warranted.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In summary, based on a review of the entire record, the Board 
finds that the veteran's bilateral hearing loss does not rise 
to the level required for the assignment of an initial 
compensable rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


